Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 8 recites the limitation "the intake channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 9 further depends on claim 8, it will also be rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano (US 2021/0121031).
Regarding Claim 1, Takano discloses a dust collector (fig. 5, item 1), comprising: a body housing (fig. 5, item 22); a motor (fig. 5, item 30) located inside the body housing; a cooling fan (fig. 6, item 35, para. [0074-0076]) rotatable by the motor to feed a gas to around the motor and to discharge the gas from around the motor; and a support (fig. 6, items 60 and 50) including a channel (fig. 8, opening at top of item 63, para. [0076]) through which the gas is flown by the cooling fan, the support supporting the motor.
Regarding Claim 2, Takano discloses the support is supported by the body housing (fig. 6).
Regarding Claim 3, Takano discloses a suction port (fig. 4, item 14), and the dust collector further comprises a blowing fan (fig. 6, item 40) rotatable by the motor to generate a suction force (fig. 6, item 40, para. [0075 & 0097]) at the suction port.
Regarding Claim 4, Takano discloses a body inlet (fig. 2, item 6, para. [0076]), and the cooling fan is rotatable to generate a suction force at the body inlet.
Regarding Claim 5, Takano discloses the channel is located inside the support (fig. 7, between 36 and 33; opening at top of item 36, para. [0076], goes down the center and through the support).
Regarding Claim 6, Takano discloses the channel includes an intake channel (fig. 6, para [0076] discusses a cooling-supply passageway for the motor) through which the gas to be fed to around the motor flows.
Regarding Claim 7, Takano discloses the channel includes an exhaust channel (fig. 8, exhaust path that interconnects item 35 to item 7; exhaust via item 65 para [0031, 0075-0076, 0098] discusses an air-exhaust passageway) through which the gas discharged from around the motor flows.
Regarding Claim 8, Takano discloses the intake channel and the exhaust channel are located inside the support (fig. 6, item 60, para. [0091, 0083]).
Regarding Claim 10, Takano discloses the body housing contains a motor housing (fig. 6, item 36) accommodating the motor and the cooling fan, and the support supports the motor housing.
Regarding Claim 11, Takano discloses the support supports a side of the motor housing (fig. 6, item 50).
Regarding Claim 12, Takano discloses the support supports a lower portion of the motor housing (fig. 6, item 62).
Regarding Claim 13, Takano discloses the motor housing has a motor inlet (fig. 10, opening of item 36, para. [0076]) through which the gas to be fed to around the motor flows, and the channel includes an intake channel connected to the motor inlet (fig. 6, para [0076] discusses a cooling-supply passageway).
Regarding Claim 14, Takano discloses the motor housing has a motor outlet (fig. 8, bottom indicated by item 36A, para [0076] talks about a cooling-supply passageway) through which the gas to be discharged from around the motor flows, and the channel includes an exhaust channel (fig. 8, exhaust via item 65 para [0031, 0075-0076, 0098] talks about an air-exhaust passageway) connected to the motor outlet.
Regarding Claim 15, Takano discloses the support includes an elastic member (fig. 8, item 50, para [0058-0059]).
Regarding Claim 16, Takano discloses a suction port (fig. 4, item 14), and the dust collector further comprises a blowing fan (fig. 6, item 40) rotatable by the motor to generate a suction force (fig. 6, item 40, para. [0075 & 0097]) at the suction port.
Regarding Claim 17, Takano discloses the channel is located inside the support (fig. 7, between 36 and 33; opening at top of item 36, para. [0076], goes down the center and through the support).
Regarding Claim 18, Takano discloses the channel is located inside the support (fig. 7, between 36 and 33; opening at top of item 36, para. [0076], goes down the center and through the support).
Regarding Claim 19, Takano discloses the channel is located inside the support (fig. 7, between 36 and 33; opening at top of item 36, para. [0076], goes down the center and through the support).
Regarding Claim 20, Takano discloses the channel includes an intake channel (fig. 6, para [0076] discusses a cooling-supply passageway for the motor) through which the gas to be fed to around the motor flows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2021/0121031) as applied to claim 8, in view of Bruneau (US 2006/0156504).
Regarding Claim 9, Takano does have an air intake (item 6) and an exhaust exit (item 7), so there has to be a partition between the two to keep them separated, but a partition is not shown or discussed in the application. However, Bruneau teaches and shows a partition (fig. 1, item 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the dust collector in Takano a partition as in Bruneau, because having a partition separating the intake channel and the exhaust channel ensures that the intake only takes in air from the environment and not mix with heated exhaust air exiting from around the motor to enable better cooling of the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723